Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 should be clarified. It is unclear as to what the difference is between the “water tank” and the “clean tank.” The various structural elements should be related to each other to form a complete device.
	Claim 7 lacks antecedent basis for “the dirty water” and “a first filter” is confusing, as there is antecedent basis for a first filter in claim 1. Claims 4-11 are unclear, as they recite process steps as well as apparatus structure. Means-plus function or similar language should be used, or the claims made dependent on a method claim.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boodaghians.
	Boodaghians discloses a system and method for filtering and recycling water comprising collecting solid particles and water (in 16), filtering in primary (1) and secondary (2 and/or 3), storing the secondary filtered water (in 24) and recycling the secondary filtered water (via pump 28), as claimed.
5.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The additional recitation of a separate water tank in addition to the clean tank does not appear to be taught or suggested by the prior art of record. WO 2013/063107, cited during the corresponding PCT search has been carefully considered. US Patent 7,494,592 to Deskins has been cited as giving a more detailed description of the embodiment of figure 3 cited in the corresponding PCT written opinion. This reference does not appear to disclose the clean and water tanks, rather, the filtered water is directly recycled by the pump (98) to either the treatment plant or to the pre-cleaning line. 
Other references of interest include Arvanitakis, Ronan, Major, Bailin, Perry and Ben-Amotz.
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER UPTON
Examiner
Art Unit 1778